DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 – 35, 38, 40 – 41, 44 – 45, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US 20170105746 A1) and further in view of Santoianni (CA 2566926).
Regarding claim 33, O’Keefe discloses a medical instrument, comprising: 
a handle (handle 10) (paragraph [0160]); 
a plastically deformable shaft (shaft 15) (shaft deforms alone flex spine 80 – paragraph [0181]) mounted to and extending distally from the handle (handle 15) (Fig. 1); and 
an end effector (end effector 30) disposed distally on the shaft (shaft 15) (paragraph [0170]) and configured to releasably receive an occlusion clip (Examiner’s note: the device of O’Keefe can be configured to grasp a hemostasis, occlusion, clip; thus the jaws would be configured to receive said clip – paragraph [0010]) thereon, wherein the shaft (shaft 15) is mounted to the handle (handle 10) such that the shaft (shaft 15) is selectively rotatable relative to 
However, O’Keefe is silent regarding the shaft being plastically deformable.
As to the above, Santoianni teaches, in a similar field of endeavor, a catheter system comprising a handle (handle 12) and a plastically deformable shaft (shapeable shaft 18) (abstract). (Examiner’s note: the shaft 18 is plastically deformable for the purpose of being able to conform to an insertion path or the particular anatomy of a patient –abstract).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the shaft of O’Keefe such that it is plastically deformable, as taught by Santoianni, for the purpose of being able to conform to an insertion path or the particular anatomy of a patient.
Regarding claim 34, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, 
wherein the handle (handle 10) comprises a handle locking feature (boss 596) (paragraphs [0249]); 
wherein the shaft (shaft 15) comprises a shaft locking feature (groove 595) corresponding to the handle locking feature (boss 596) (paragraph [0249] and Fig. 58E); and 
wherein the handle locking feature (boss 596) and the shaft locking feature (groove 595) are releasably engageable to selectively inhibit rotation of the shaft (shaft 15) relative to the handle (handle 10) (paragraph [0249] and Fig. 58E).
Regarding claim 35, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 34, 
wherein one of the handle locking feature (boss 596) and the shaft locking feature (groove 595) comprises a locking recess (groove 595) comprising a plurality of inwardly facing locking recess locking faces (side wall faces of groove 595, which face inwards towards the groove) (paragraph [0249] and Fig. 58E); 
wherein the other of the handle locking feature (boss 596) and the shaft locking feature comprises a projecting locking boss (boss 596) comprising a plurality of radially outwardly facing locking boss faces (side walls of boss 596 which face radially outward of the boss) (Fig. 58E); and 
wherein, in a locked configuration, the locking boss (boss 596) is at least partially engaged within the locking recess (Fig. 58E), inhibiting rotation of the shaft (shaft 15) relative to the handle (handle 10) (paragraph [0249] and Fig. 58E).
Regarding claim 38, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, wherein at least one of the shaft (shaft 15) and handle (handle 10) comprises a rotation limiting feature (see annotated Fig. 58E) that prevents rotation of the shaft (shaft 15) relative to the handle (handle 10) beyond a predetermined maximum amount (groove 595 only allows for a maximum of 350 degrees of rotation – paragraph [0249]).
Annotated Figure 58E of O’Keefe

    PNG
    media_image1.png
    380
    509
    media_image1.png
    Greyscale

Regarding Claim 40, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, 
further comprising a friction spring (spring 570) in a press fit engagement (Examiner’s note: looking at figure 58 of O’Keefe, spring 570 is press fitted within lumen 550 and engages the surface of shaft) with a surface of the shaft (shaft 15) (paragraph [0243] and Fig. 58), the friction spring (spring 570) including a tab (see annotated Fig. 58) engaging (engages the handle via rotation knob 545) the handle (handle 10) to prevent rotation of the friction spring (spring 570) relative to the handle (handle 10) (paragraph [0247] and Fig. 58); 
wherein the press fit engagement between the friction spring (spring 570) and the surface of the shaft (shaft 15) opposes rotation of the shaft (shaft 15) relative to the handle (handle 10) but allows such rotation when sufficient torque (in order for rotation the opposing spring force needs to be overcome prior to 
Regarding claim 41, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, 
wherein the shaft (shaft 15) comprises a proximally extending lock projection (see annotated Fig. 58) comprising a plurality of locking faces (see annotated Fig. 58); 
wherein the handle (handle 10) comprises a locking spring (spring 570) arranged to elastically engage at least one of the locking faces (see annotated Fig. 58); and 
wherein the elastic engagement of the locking spring (spring 570) and the locking faces (see annotated Fig. 58) opposes rotation of the shaft (shaft 15) relative to the handle (handle 10) but allows such rotation when sufficient torque (in order for rotation the opposing spring force needs to be overcome prior to rotation, thus rotation is only allowed after sufficient torque is applied) is applied to the shaft (shaft 15) (paragraph [0247]).
Annotated Figure 58 of O’Keefe

    PNG
    media_image2.png
    580
    667
    media_image2.png
    Greyscale

Regarding claim 44, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, further comprising a deployment trigger (trigger assembly 300) disposed on the handle (handle 10) (Fig. 1), the deployment trigger (trigger assembly 300) being movable between a pre-deployment configuration (not pulled back – paragraph [0220]) and a deployment configuration (pulled back – paragraph [0220]) by application of an external force to the deployment trigger (trigger assembly 300) the deployment trigger being operable to release an occlusion clip (Examiner’s note: the device of O’Keefe can be configured to 
Regarding claim 45, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 33, wherein the end effector (end effector 30) comprising a first jaw (jaw 216) movable between a closed jaw (closed – paragraph [0188]) configuration and an open jaw configuration (open – paragraph [0188]).
Regarding claim 78, the combination of O’Keefe and Santoianni teaches the device above, and O’Keefe further discloses the medical instrument of claim 38, wherein the rotation limiting feature comprises 
on the handle (handle 10), a generally longitudinally extending bar (see annotated Fig. 58E); and 
on the shaft (shaft 15), a stop (see annotated Fig. 58E) comprising at least one stop face (see annotated Fig. 58E) arranged to engage (engages the bar via boss 596) the bar (see annotated Fig. 58E) and prevent further rotation when the shaft (shaft 15) is rotated a predetermined maximum amount (groove 595 only allows for a maximum of 350 degrees of rotation – paragraph [0249]).

Annotated Figure 58E of O’Keefe

    PNG
    media_image1.png
    380
    509
    media_image1.png
    Greyscale


Claims 33, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20170014135 A1) as applied to claim 20 above, and further in view of Santoianni (CA 2566926).
Regarding claim 33, Martin discloses a medical instrument, comprising: 
a handle (control 20) (paragraph [0074]); 
a shaft (shaft assembly 30) mounted to and extending distally from the handle (control 20) (paragraph [0074]); and 
an end effector (end effector 100) disposed distally on the shaft (shaft assembly 30) and configured to releasably receive an occlusion clip (occlusion clip 102) thereon (paragraph [0075]), wherein the shaft is mounted to the handle (control 20) such that the shaft (shaft assembly 30) is selectively rotatable 
However, Martin is silent regarding the shaft being plastically deformable.
As to the above, Santoianni teaches, in a similar field of endeavor, a catheter system comprising a handle (handle 12) and a plastically deformable shaft (shapeable shaft 18) (abstract). (Examiner’s note: the shaft 18 is plastically deformable for the purpose of being able to conform to an insertion path or the particular anatomy of a patient –abstract).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the shaft of O’Keefe such that it is plastically deformable, as taught by Santoianni, for the purpose of being able to conform to an insertion path or the particular anatomy of a patient.
Regarding claim 45, the combination of Martin and Santoianni teaches the medical instrument of claim 33, and Martin further discloses, wherein the end effector (end effector 100) comprises a first jaw (jaw 160) movable between a closed jaw configuration (closed) and an open jaw configuration (open) (paragraph [0076]).
Regarding claim 46, the combination of Martin and Santoianni teaches the medical instrument of claim 45, and Martin further discloses, 
further comprising an activation lever (lever control 80) disposed on the handle (control 20), the activation lever (lever control 80) being movable between a closed activation lever configuration (not compressed) and an open activation lever configuration (compressed) by application of an external force (squeezed by the surgeon) to the activation lever (lever control 80) (paragraph [0119]);
 being operatively coupled (coupled via wire 1364) to the activation lever (lever control 80) such that moving the activation lever (lever control 80) from the closed activation lever configuration (not compressed) to the open activation lever configuration (compressed) moves the first jaw (jaw 160) from the closed jaw configuration (closed) to the open jaw configuration (open) (paragraph [0120]).
Response to Arguments
Applicant’s arguments, filed 10/12/2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 
Applicant’s arguments, filed 10/12/2021, with respect to the rejection(s) of claim 33 under O’Keefe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Keefe and Santoianni.
Allowable Subject Matter
Claims 20, 23, 24, 26, 27, 29, 31, 32, and 77 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 20, the prior art alone on in combination fails to disclose or make obvious a medical instrument comprising a handle, a deployment trigger, a shaft extending from the handle, an end effector disposed on the shaft, an elastic member within the handle wherein a second end of the elastic member is affixed to the handle. Furthermore the instrument comprises wherein when the a deployment cable extends from the first end of the elastic member to the first jaw of the end effector, and wherein when the deployment trigger is in a pre-deployment configuration (not actuated), the 
The closest prior art, O’Keefe as referenced above, discloses a medical instrument comprising a handle (handle 10) (paragraph [0160]), a deployment trigger (trigger assembly 300) being movable between a pre-deployment configuration (not pulled back – paragraph [0220]) and a deployment configuration (pulled back – paragraph [0220]) a shaft (shaft 15) mounted to and extending distally from the handle (handle 10) (paragraph [0170] and Fig. 1) and an end effector (end effector 30) disposed distally on the shaft (shaft 15) (paragraph [0170]), comprising a first jaw (jaw 216) configured to releasably receive an occlusion clip (Examiner’s note: the device of O’Keefe can be configured to grasp a hemostasis, occlusion, clip; thus the jaws would be configured to receive said clip – paragraph [0010]), the deployment trigger (trigger assembly 300) being operatively coupled to the first jaw (jaw 216) by a deployment cable (pull wire 230) (paragraph [0269]). Furthermore, O’Keefe discloses wherein moving the deployment trigger (trigger assembly 300) from the pre-deployment configuration (not pulled) to the deployment configuration (pulled back) retracts the deployment cable (pull wire 230) proximally (“when trigger 415 is actuated … pull wire 230 [is moved] proximally” – paragraph [0220], releasing the occlusion clip (Examiner’s note: the device of O’Keefe can be configured to grasp a hemostasis, occlusion, clip; thus the jaws would be configured to release said clip when opened – paragraph [0010]) from the first jaw. However, the instrument of O’Keefe fails to disclose or make obvious an elastic member with a first end coupled to the deployment cable and a second end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P. RESTAINO/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771